Citation Nr: 0815644	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hand disorder, 
diagnosed as status post tendon tear post surgery with 
scarring on right hand and wrist strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 until May 1980 
and he also had a prior period of inactive duty for training 
(INACUTRA).    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Atlanta, Georgia.

In his September 2006 notice of disagreement, the veteran 
also filed a service connection claim for high blood pressure 
and a vision disorder.  Additionally, he filed a claim for 
nonservice-connected pension in his substantive appeal dated 
in November 2006.  It appears that these claims have not yet 
been adjudicated and are referred to the RO for appropriate 
action.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the Board 
has determined that further evidentiary development is 
required before considering the merits of the claim.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  
With regard to the veteran's claimed right hand disorder, 
there is medical evidence in the claims folder of a current 
right hand disability.  Specifically, a VA examination 
performed in July 2006 reflects that he has difficulty 
extending some fingers, gripping, and with fine and gross 
motor skills.  A diagnosis of status post tendon tear with 
post surgery scarring on right hand and wrist strain was 
rendered at that time.  

The veteran asserts that his current right hand disorder pre-
existed his period of active service and that such service 
aggravated his condition.  In the present case, his February 
1979 enlistment examination noted that he had surgical scars 
on his right thenar eminence from an old laceration of the 
right wrist.  Additionally, the service medical records show 
treatment in service for right hand and wrist pain after he 
bumped his thenar on the edge of a table.  At that time he 
complained that he was unable to perform pushups or exercise 
on the monkey bars.  

An in-service occupational therapy consult note from January 
1980 notes that he has a history of trauma in the thenar area 
where atrophy was present.  It also noted that this old 
injury was retraumatized.  Another medical record from the 
same date provides an impression of a contusion to the right 
hand.  Moreover, his DD 214 reflects that he was released 
from service due to an inability to meet procurement medical 
fitness standards.  The veteran contends that his hand 
disorder was aggravated from this incident in service.  

Because there is evidence of a current right hand disorder, 
coupled with evidence of pre-service injury (residual 
scarring), and a traumatic incident in service, but no 
opinion as to whether the current right hand disorder was 
aggravated by his period of service, a remand is required.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Further, additional evidence has been associated with the 
claims file since issuance of the statement of the case, 
including VA treatment records; however, none of the evidence 
was submitted with a waiver. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for an 
appropriate examination to assess the 
etiology of his right hand disorder(s).  
The claims folder, including a copy of 
this REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  

Based on review of the entire record and 
examination of the veteran, the examiner 
is asked to:

(a)  Identify the appropriate 
diagnosis(es) pertaining to the veteran's 
claimed right hand disorder.

(b)  Determine the likelihood that the 
veteran's current diagnosis(es) 
preexisted his tour of active service 
beginning in June 1979.  If the examiner 
finds that such condition(s) preexisted 
active duty service, the examiner is 
asked to comment on the likelihood that 
any such preexisting condition(s) 
was/were aggravated by active service 
from June 1979 to May 1980.

(c) Regardless of the response to the 
above inquiry, the examiner is also 
requested to offer an opinion of whether 
is it at least as likely as not that the 
current right hand diagnosis(es) is/are 
causally related to active duty.

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record. 
The examiner's report should indicate 
that the claims file was reviewed.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, including all the evidence 
associated with the claims file since the 
statement of the case, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

